           Case 2:19-cr-01715-RB Document 30 Filed 01/16/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                       )
                                                )
                 Plaintiff,                     )
                                                ) CRIMINAL NO. 19-01715 RB
        vs.                                     )
                                                )
JAMES CHRISTOPHER BENVIE,                       )
                                                )
                 Defendant.                     )

                                   NOTICE OF UNAVAILABILITY

       The United States hereby gives notice that the undersigned counsel for the government

will be unavailable on the following dates:

       1. Undersigned counsel will be out of the country from February 8, 2020, through

              February 16, 2020.

       Counsel for the government respectfully requests that, if possible, the Court not set any

hearings, trials or other proceedings in this matter during the aforementioned dates.

                                                             Respectfully submitted,

                                                             JOHN C. ANDERSON
                                                             United States Attorney

                                                             Electronically filed on 1/16/2020
                                                             RENEE L. CAMACHO
                                                             Assistant United States Attorney
                                                             200 N. Church Street
                                                             Las Cruces, NM 88011
                                                             (575) 522-2304 – Tel.
I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record.

/s/
RENEE L. CAMACHO
Assistant United States Attorney
